Citation Nr: 1212168	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  05-41 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection of a low back disability.  


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In December 2008 the Board denied this claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Memorandum Decision, the Court vacated the Board's denial of the Veteran's application to reopen the claim for service connection of a low back disability and remanded it to the Board.  

In January 2012 the Veteran was granted a 90 day extension to obtain and submit additional evidence and/or argument in support of his appeal, i.e. until March 16, 2012.  No further extension was requested and the Veteran was then advised that no further extensions would be approved.  No evidence or argument was submitted.  Accordingly, the Board may proceed.  38 C.F.R. § 20.1304(a).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection of a low back disability was denied in a November 1997 Board decision, which he did not appeal.

2.  Evidence received since the November 1997 Board decision is new and material and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1. The November 1997 Board decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Since the November 1997 Board decision, new and material evidence to reopen the claim for service connection for a low back disability has been received and the claim is reopened.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the reopening of the Veteran's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claim for service connection of a low back disability was denied in November 1997 on the grounds that the evidence did not substantiate that the Veteran had a low back disability attributable to service.  The Board noted, in its analysis, that "it [was] unclear if the [V]eteran [then had] a diagnosed low back disorder."  The Veteran did not appeal this decision and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the November 1997 Board decision the evidence of record consisted of the Veteran's service treatment and personnel records, his claim, private medical evidence and an August 1996 transcript of a Board hearing.  The Board denied the claim on the grounds stated above.

New and material evidence has been received.  In particular, the Board notes that the record discloses a diagnosis of a low back disability.  See e.g. July 8, 2004, private record from S.J.S., D.O.  As observed by the Court in the January 2011 Memorandum Decision, new and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  Accordingly, as this evidence documents a current diagnosis of a low back disability, the claim is reopened as this is new and material evidence.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and the claim is reopened; to this extent only is the appeal granted.


REMAND

A review of the Veteran's service treatment records discloses that in April 1966 the Veteran was treated for injuries incurred during a fight at a carnival during which he fell to the ground.  The Veteran reported that after the fight he had pain in his low back with walking that gradually worsened until he could not walk.  He was admitted to the hospital and treated for an acute lumbar strain.  Although subsequent service treatment records are negative for complaints or treatment of a low back condition, the Veteran contends that he has experienced low back pain since this time.

However, post-service medical records show that from November to December 1993 the Veteran was hospitalized after he fell from a tree and complained of low back pain.  An X-ray taken at this time showed a possible compression fracture at T8 of indeterminate age.  The Veteran was assessed as having a sacral fracture, left rib fracture and a fracture of the pelvic rami.  

The Veteran's in-service injury and related complaints regarding the low back coupled with his reports of continuing symptomatology and the indication of an old back injury prior to the post-service fall from a tree, suggest that he may have a low back disability attributable to service.  However, given the complex nature of this matter, the current evidence is insufficient to decide the claim.  Accordingly, an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a March 2012 Written Brief Presentation, the Veteran's attorney requested VA's assistance in obtaining records from Dr. K.L. in St. Paul, Minnesota, that might be relevant to the present claim.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  38 C.F.R. § 3.159(c)(1) (2011).  Upon remand, the AMC/RO should ask the Veteran to execute a VA Form 4142, obtain any records not currently contained in the claims file for which the Veteran requests assistance and associate them with the claims file.  The Veteran should also be advised that he may alternatively submit these records.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-4142 with respect to Dr. K.L. in St. Paul, Minnesota and ask him to execute the same.  Thereafter, if the Veteran returns an executed release attempt to obtain these medical records and associate them with the claims file.  The Veteran should be advised that, in the alternative, he may submit these records.

Perform any and all follow-up as necessary, and document negative results.

2.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any disability of the low back.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disability of the low back, if diagnosed, is attributable to service, particularly the documented in-service acute lumbar strain.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


